 1   WO                                                                                   MDR

 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Alfred E. Caraffa,                            No. CV 20-00598-PHX-MTL (ESW)
10                          Petitioner,
11    v.                                            ORDER
12    State of Arizona,
13                          Respondent.
14
15          On March 24, 2020, Petitioner Alfred E. Caraffa, who is confined in a Maricopa
16   County Jail, filed a pro se “Motion for: Habeas Co[rpu]s Motion for Subp[oe]na” (Doc. 1)
17   and a “Motion for: Injunction for Termination of Illegal Prosecution (Habeas
18   Corpus)” (Doc. 2).      On March 25, 2020, he filed a Motion to Support Habeas
19   Corpus (Doc. 4). The Court will dismiss the Motion for Habeas Corpus, deny the Motion
20   for Injunction, deny as moot the Motion to Support Habeas Corpus, and dismiss this action.
21   I.     Relief Unavailable under 28 U.S.C. § 2254
22          Petitioner’s state court criminal case discussed in the Petition, Maricopa County
23   Superior Court case #CR-2019-155732, is ongoing.1         Relief is therefore unavailable
24   pursuant to 28 U.S.C. § 2254, which requires that a person be in custody pursuant to a
25   judgment of a state court.
26   ....
27
28          1
              See http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/caseInfo.
     asp?caseNumber=CR2019-155732 (last visited Mar. 26, 2020).
 1   II.    Younger Abstention and 28 U.S.C. § 2241
 2          Section 2241, 28 U.S.C., provides an avenue for habeas corpus relief for a pretrial
 3   detainee in custody in violation of the Constitution or laws and treaties of the United States.
 4   “As an exercise of judicial restraint, however, federal courts elect not to entertain habeas
 5   corpus challenges to state court proceedings until habeas petitioners have exhausted state
 6   avenues for raising [a] federal claim.” Carden v. Montana, 626 F.2d 82, 83 (9th Cir. 1980).
 7          Moreover, the abstention doctrine set forth in Younger v. Harris, 401 U.S.
 8   37 (1971), prevents a federal court in most circumstances from directly interfering with
 9   ongoing criminal proceedings in state court. Absent special circumstances, such as
10   “proven harassment or prosecutions undertaken by state officials in bad faith without hope
11   of obtaining a valid conviction and perhaps in other extraordinary circumstances where
12   irreparable injury can be shown,” a federal court will not entertain a pretrial habeas corpus
13   petition. Carden, 626 F.2d at 84 (quoting Perez v. Ledesma, 401 U.S. 82, 85 (1971)).
14   “[O]nly in the most unusual circumstances is a defendant entitled to have federal
15   interposition by way of injunction or habeas corpus until after the jury comes in, judgment
16   has been appealed from and the case concluded in the state courts.” Id. at 83-84 (quoting
17   Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir. 1972)).
18          Petitioner has failed to show special or extraordinary circumstances indicating that
19   he will suffer irreparable harm if this Court abstains from hearing his claims until after he
20   has a chance to present his claims to the state courts. See Younger, 401 U.S. at 45-46;
21   Carden, 626 F.2d at 83-84.         This Court, therefore, will abstain from interfering in
22   Petitioner’s ongoing state-court criminal proceedings and will dismiss without prejudice
23   the Motion for Habeas Corpus, which includes requests for a subpoena for his criminal
24   case file and for an inmate grievance form he submitted in jail. For the same reason, the
25   Court will deny Petitioner’s Motion for Injunction, which seeks “an Injunction to stop the
26   current illegal prosecution of the [Petitioner] . . . .”
27          Because the Court is dismissing the Motion for Habeas Corpus, the Court will deny
28   as moot the Motion to Support Habeas Corpus.

                                                    -2-
 1   IT IS ORDERED:
 2          (1)    Petitioner’s “Motion for: Habeas Co[rpu]s Motion for Subp[oe]na” (Doc. 1)
 3   and this action are dismissed without prejudice.
 4          (2)    Petitioner’s   “Motion    for:    Injunction   for   Termination   of   Illegal
 5   Prosecution” (Doc. 2) is denied without prejudice.
 6          (3)    Petitioner’s Motion to Support Habeas Corpus (Doc. 4) is denied as moot.
 7          (4)    The Clerk of Court must enter judgment accordingly and close this case.
 8          (5)    The Court declines to issue a certificate of appealability because reasonable
 9   jurists would not find the Court’s procedural ruling debatable. See Slack v. McDaniel, 529
10   U.S. 473, 484 (2000); Wilson v. Belleque, 554 F.3d 816, 825 (9th Cir. 2009) (“a state
11   prisoner who is proceeding under § 2241 must obtain a COA under § 2253(c)(1)(A) in
12   order to challenge process issued by a state court”).
13          Dated this 30th day of March, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
